Exhibit 10.1

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”) is made effective as of the date set
forth below by and between ASTRONOVA, INC., a Rhode Island Corporation with an
address of 600 East Greenwich Avenue, West Warwick, Rhode Island, 02893-7526
(the “Borrower”) and Greenwood Credit Union, 2669 Post Road, Warwick, Rhode
Island 02886, (the “Lender”).

RECITALS:

A. Pursuant to the terms of that certain Authorization issued by the U.S. Small
Business Administration (“SBA”) to Lender bearing SBA Loan No. 34900072-07 and
dated April 27, 2020, as may be amended, (the “Authorization”), which
Authorization is hereby incorporated herein by reference and made a part hereof,
Borrower desires to borrow, and Lender desires to lend, that certain Four
Million Four Hundred Twenty Two Thousand and no/I 00 Dollars ($4,422,000.00)
loan facility (the “Loan”) pursuant to the Paycheck Protection Program under
Division A, Title I of the Coronavirus Aid, Relief, and Economic Security Act
(the “CARES Act”) (the “Paycheck Protection Progran1 Rule”).

B. SBA has authorized a guaranty of the Loan.

AGREEMENT:

NOW THEREFORE, in consideration of the mutual promises set forth in this
Agreement and for other good and valuable consideration, Borrower and Lender
agree as follows:

I. GENERAL TERMS

Section I.I. Term Loan. The Borrower agrees to borrow from the Lender the
principal sum of Four Million Four Hundred Twenty Two Thousand and no/I 00
Dollars ($4,422,000.00) (the “Loan”), and the Lender has agreed to make the Loan
to the Borrower, subject to all the terms and conditions of this Agreement.

Section 1.2. Note. The Term Loan shall be evidenced by the Borrower’s Four
Million Four Hundred Twenty Two Thousand and no/100 Dollars ($4,422,000.00)
Promissory Note (the “Note”), which Note is hereby incorporated herein by
reference and made a part hereof.

Section 1.3. Use of Proceeds. The proceeds of the Loan shall be applied by the
Borrower for the purposes authorized by the Authorization, the Paycheck
Protection Program Rule, and the CARES Act including, but not limited to,
Payroll Costs (as that term is defined by the Paycheck Protection Program Rule);
continuation of group health care benefits during periods of paid sick, medical,
or family leave, or insurance premiums; salaries or commissions or similar
compensation; interest on mortgage obligations; rent; utilities; interest on
other outstanding debt incurred before February 15, 2020; and refinancing an SBA
Economic Injury Disaster Loan made between January 31, 2020 and April 3, 2020.

II. REPRESENTATIONS AND WARRANTIES

In order to induce the Lender to enter into the Loan, Borrower represents and
warrants to the Lender (which representations and warranties shall survive the
delivery of the Note and the making of the Loan) that:

Section 2.1. The Borrower has heretofore furnished to the Lender certain
financial information about the Borrower including, but not limited to, in that
certain Paycheck Protection Program Borrower Application Form (the
“Application”), which Application is hereby incorporated herein by reference and
made a part hereof. Said financial information and Application may include tax
returns and/or financial



--------------------------------------------------------------------------------

statements which have been prepared in accordance with United States generally
accepted principles of accounting (“GAAP”), and such other financial
information, that, if provided, are complete and correct and fairly present the
financial condition of the Borrower as at said date (collectively the “Current
Financial Statements”). To the best of the Borrower’s knowledge and belief, the
Borrower has no contingent obligations, liabilities for taxes or unusual forward
or long-term commitments except as set forth in the Current Financial
Statements. Borrower further certifies that the information provided in the
Application and the information provided in all supporting documents and forms
is true and accurate in all material respects. Borrower understands that
knowingly making a false statement to obtain a guaranteed loan from SBA is
punishable under the law, including under 18 USC 1001 and 3571 by imprisonment
of not more than five years and/or a fine ofup to $250,000; under 15 USC 645 by
imprisonment of not more than two years and/or a fine of not more than $5,000;
and, if submitted to a federally insured institution, under 18 USC 1014 by
imprisonment of not more than thirty years and/or a fine of not more than
$1,000,000.

Section 2.2. The Borrower (a) is duly organized, validly existing and in good
standing under the laws of its state of incorporation, organization, or
formation (b) has the power to carry on business as it is now being conducted
and is to the best of its knowledge qualified to do business in every
jurisdiction where such qualification is necessary and (c) has the power to
execute and deliver, and perform its obligations under this Agreement and the
Note.

Section 2.3. The execution and delivery and performance by the Borrower of its
obligations under this Agreement and the Note have been duly authorized by all
requisite action and to the best of Borrower’s knowledge and belief will not
violate any provision of law, any order of any court or other agency of
government, the articles of incorporation, articles of organization, partnership
agreement, trust agreement, by-laws, or operating agreement (as applicable) of
the Borrower or any indenture, agreement or other instrument to which it is a
party, or by which it is bound, or be in conflict with, result in a breach of,
or constitute (with due notice or lapse of time or both) a default under any
such indenture, agreement or instrument. The Borrower is not required to obtain
any consent, approval or authorization from, or to file any declaration or
statement with, any governmental instrumentality or other agency in connection
with or as a condition to the execution, delivery or performance of this
Agreement or the Note.

Section 2.4. There is no action, suit or proceeding at law or in equity or by or
before any governmental instrumentality or other agency now pending or, to the
knowledge of the Borrower, threatened against or affecting the Borrower that, if
adversely determined, could reasonably be expected to have a material adverse
effect on the business, operations, properties, assets or condition, financial
or otherwise, of the Borrower.

Section 2.5. To the best of Borrower’s knowledge and belief, no statement of
fact made by or on behalf of the Borrower in this Agreement, the Application or
in any certificate or schedule furnished to the Lender pursuant hereto contains
any untrue statement of fact or omits to state any fact necessary to make
statements contained therein or herein not misleading.

Section 2.6. The Borrower is not an “investment company”, or a company
“controlled” by an “investment company”, as such terms are defined in the
Investment Company Act of 1940, as amended.

Section 2.7. The Borrower, and each subsidiary or affiliate of Borrower, is in
compliance in aJI material respects with all applicable provisions of the
Employee Retirement Income Security Act of 1974, as amended (“BRISA”), all as it
may be amended from time to time.

Section 2.8. The name of the Borrower printed on the signature page hereof is
the correct and proper name of the Borrower as set forth in its public organic
record.

 

Page 2 of 12



--------------------------------------------------------------------------------

Section 2.9. To the best of Borrower’s knowledge, as of the date hereof and at
all times throughout the term of the Loan, including after giving effect to any
transfers of interests permitted pursuant hereto, (a) none of the funds or other
assets of the Borrower constitute property of, or are beneficially owned,
directly or indirectly, by any person, entity or government subject to trade
restrictions under U.S. law, including but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. I et seq., and any Executive Orders or regulations
promulgated thereunder with the result that the investment in the Borrower
(whether directly or indirectly), is prohibited by law or the Loan made by the
Lender is in violation of law (an “Embargoed Person”); (b) no Embargoed Person
has any interest of any nature whatsoever in the Borrower with the result that
the investment in the Borrower (whether directly or indirectly), is prohibited
by law or the Loan is in violation of law; and (c) none of the funds of the
Borrower have been derived from any unlawful activity with the result tliat the
investment in the Borrower (whether directly or indirectly), is prohibited by
law or the Loan is in violation oflaw.

Section 2.1Q. The Loan is for a BUSINESS OR COMMERCIAL PURPOSE and that no
portion of the proceeds of the Loan will be used for household, personal or
non-business purposes. Borrower acknowledges that, because the Loan is entered
into for a BUSINESS OR COMMERCIAL PURPOSE, Borrower is not entitled to and will
not receive certain disclosures with respect to consumer credit transactions
required under State and Federal Truth-in-Lending law provisions for the benefit
of consumers.

Section 2.11. Current economic uncertainty makes this Loan necessary to support
the ongoing operations of the Borrower and the funds will be used for the
purposes set forth in Section 1.3 as autl1orized by, and according to the terms
and conditions of, the Authorization, the Paycheck Protection Program Rule, and
the CARES Act including, but not limited to, retaining workers and maintaining
payroll or making mortgage interest payments, lease payments, and utility
payments. Borrower understand that, if the funds are knowingly used for
unauthorized purposes, the federal government may hold the Borrower legally
liable legally liable such as for charges of fraud. Borrower warrants that not
more than twenty-five percent (25%) of Loan proceeds may be used for non-Payroll
Costs.

Section 2.12. The Borrower was in operation on February 15, 2020 and had
employees for whom it paid salaries and payroll taxes or paid independent
contractors, as reported on a Form 1099-MISC.

Section 2.13. At least seventy-five percent (75%) of the Loan proceeds shall be
used for Payroll Costs.

Section 2.14. Any loan received by Borrower under Section 7(b)(2) of the Small
Business Act between January 31, 2020 and April 3, 2020 was for a purpose other
than paying Payroll Costs and other allowable uses loans under the Paycheck
Protection Program Rule. During the period beginning on February 15, 2020 and
ending on December 31, 2020, Borrower has not and will not receive another loan
under the Paycheck Protection Program Rule.

Section 2.15. Borrower understands and agrees that any Loan forgiveness will be
provided for the sum of documented Payroll Costs, covered mortgage interest
payments, covered rent payments, and covered utilities, and that not more than
twenty-five percent (25%) percent of the forgiven amount may be for non-Payroll
Costs. The amount of forgiveness shall be determined solely by the SBA, and
Lender shall not be responsible for the accuracy of the information provided by
Borrower and makes no representation or warranty with respect thereto. IN NO
EVENT SHALL ANY AMOUNTS DUE UNDER THE NOTE BE DEEMED FORGIVEN UNTIL RECEIPT BY
LENDER OF ALL FORGIVEN AMOUNTS FROM SBA OR ITS DESIGNEE.

 

Page 3 of 12



--------------------------------------------------------------------------------

Section 2.16. Borrower, its affiliates and owners of at least 203/ot have not
been within the past tl1ree years: (a) debarred, suspended, declared ineligible
or voluntarily excluded from participation in a transaction by any Federal
Agency; (b) formally proposed for debarment, with a final determination still
pending; (c) indicted, convicted, or had a civil judgment for any of the
offenses listed in the regulations or (d) delinquent on any amounts owed to the
U.S. Government or its instrumentalities as of the date of execution of this
certification.

Section 2.17. Borrower acknowledge receipt of an SBA Equal Opportunity Poster
agrees to display same where it is clearly visible to employees, applicants for
employment and the public.

Section 2.18. Borrower acknowledges that the Lender may confirm the eligible
Loan amount using tax documents Borrower has submitted. Borrower affirms that
these tax documents are identical to those submitted to the Internal Revenue
Service. Borrower also understands, acknowledges, and agrees that the Lender can
share the tax information with SBA’s authorized representatives, including
authorized representatives of the SBA Office of Inspector General, for the
purpose of compliance with SBA Joan program requirements and all SBA reviews.

Section 2.19. The United States is the principal place ofresidence for employees
included in the Borrower’s calculation of Payroll Costs.

Section 2.20. If Borrower operates a franchise, the franchise is listed in the
SBA’s Franchise Directory

III. CONDITIONS OF MAKING THE LOAN

The obligation of the Lender to make the Loan hereunder and any future advances
thereof is subject to the following conditions precedent, in addition to any
other reasonable conditions and requirements established by Lender:

Section 3.I. The representations and warranties set forth in Article II hereof
shall be true and correct on and as of the date hereof and the date the Loan is
made.

Section 3.2. The Borrower shall have executed and/or delivered to the Lender,
upon the execution of this Agreement, the following:

 

  (a)

The Note;

 

  (b)

The signer of this Agreement on behalf of the Borrower shall certify that he or
she is the Authorized Representative of the Borrower duly authorized, empowered
and directed to execute and deliver this Agreement, the Note and any other
documents or certificates to be delivered pursuant to this Agreement and the
Note;

 

  (c)

The Current Financial Statements of the Borrower as set forth in Section 2.1
hereof;

 

  (d)

Satisfaction of all of the c_onditions contained in the SBA Authorization; and

 

  (e)

Such other supporting documents and certificates as the Lender or its counsel
may reasonably request.

Section 3.3. All legal matters incident to the transactions hereby contemplated
shall be reasonably satisfactory to counsel for the Lender.

Section 3.4. No Event of Default as specified in Article VI hereof, nor any
event which upon notice or lapse of time or both would constitute such an Event
of Default, shall have occurred.

 

Page 4 of 12



--------------------------------------------------------------------------------

Section 3.5. The Borrower shall pay for all expenses of the Loan allowable under
the Paycheck Protection Program Rule.

Section 3.6. The SBA shall have issued its Authorization to guaranty the Loan.

IV. AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that, from the date hereof and until payment
in full and/or forgiveness of the principal of, and interest on, the Note, the
Borrower will:

Section 4.1. Do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence, rights, licenses, permits and
franchises and comply with all laws and regulations applicable to it, except for
such failures to be in compliance which could not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
financial condition or operation of the Borrower; at all times maintain,
preserve and protect all franchises and trade names.

Section 4.2. Comply in all material respects with all applicable laws and
regulations, whether now in effect or hereafter enacted or promulgated by any
governmental authority having jurisdiction over the Borrower.

Section 4.3. Comply in all material respects with the Authorization, Paycheck
Protection Program Rule and CARES Act and any and all obligations, requirements
and regulations promulgated thereunder or in connection therewith.

Section 4.4. Promptly furnish to the Lender, from time to time, such information
regarding the operations, assets, business, affairs and financial condition of
the Borrower as the Lender may reasonably request.

Section 4.5. At reasonable times and with reasonable prior notice, permit Lender
or the agents or representatives of the Lender to inspect its books and records
and to make abstracts or reproductions thereof as reasonably required by Lender.

Section 4.6. Promptly advise the Lender of any material adverse change in its
condition, financial or otherwise, or of the occurrence of any Event of Default
by the Borrower of the type described in Article VI hereof, or of the occurrence
of any event which upon notice or lapse of time or both would constitute such an
Event of Default.

Section 4.7. At any time, from time to time, upon request by the Lender or its
agent, fully cooperate with the Lender to (a) correct any defect, error or
omission in any document prepared in co11llection with the Loan, and (b) execute
or re-execute of any documents as required by the Lender to ensure that the
documentation of the loan conforms to the intent of the parties and the
requirements of the Lender’s policies. The Borrower further agrees to comply
with all such requests by the Lender within thirty (30) days from the date of
the mailing of the correction requests by the Lender.

Section 4.8. Provide to Lender documentation verifying the number of full-time
equivalent employees on payroll as well as the dollar amounts of Payroll Costs,
covered mortgage interest payments, covered rent payments, and covered utilities
for the eight week period following this Loan.

Section 4.9. Display the SBA Equal Opportunity Poster where it is clearly
visible to employees, applicants for employment and the public.

 

Page 5 of 12



--------------------------------------------------------------------------------

V. NEGATIVE COVENANTS

The Borrower covenants and agrees that, until payment in full of the principal
of, and interest on, the Note and any other indebtedness of the Borrower to the
Lender, whether now existing or arising hereafter, unless the Lender shall
otherwise consent in writing, it will not, directly or indirectly:

Section 5.1. Sell, lease, transfer or otherwise dispose of its rights, licenses
and franchises to any person or turn over the management of, or enter a
management contract with respect to, such rights, licenses and franchises.

Section 5.2. Dissolve, liquidate, consolidate with or merge with, or convert
into any other entity, form a new business entity, transfer to or re-domesticate
in any other jurisdiction or make any material change in its executive
management, or make or permit a material change in, any legal or beneficial
ownership of Borrower.

Section 5.3. Engage, directly or indirectly, in a business substantially
different from the business now being conducted.

Section 5.4. Purchase, acquire, redeem or retire, or make any commitment to
purchase, acquire, redeem or retire any of the equity interests in the Borrower,
whether now or hereafter outstanding.

Section 5.5. Declare or pay any distribution, dividend, or advance of cash or
property, or both, to holders of any equity interest in the Borrower, provided
that no Event of Default has occurred m1d is continuing or will result after
giving effect to such payment. Borrower shall not make any payment on account of
the purchase, acquisition, redemption, or other retirement of m1y such interest.

Section 5.6. Pay any Loan funds to any person for influencing or attempting to
influence any officer or employee of m1y agency, a Member of Congress, or
officer or employee of Congress, or an employee of a Member of Congress in
connection with the awarding of m1y Federal contract, the making of any Federal
grant, the making of any Federal loan, the entering into of any cooperative
agreement, and the extension, continuation, renewal, amendment, or modification
of any Federal contract, grant, loan or cooperative agreement.

Section 5.7. Discriminate on the basis of race, color, religion, national
origin, sex, marital status or age in (1) the hiring, retention, or promotion of
employees nor in determining their rank, or the compensation or fringe benefits
paid them or (2) services or accommodations offered or provided to its
employees, clients or guests.

Section 5.8. Apply for or receive another loan under the Paycheck Protection
Program Rule during the period beginning as of the date hereof and ending on
December 31, 2020.

VI. DEFAULTS

Section 6.1. In each case of happening of any of the following events (each of
which is herein and in the Note sometimes called an “Event of Default”):

 

  (a)

m1y representation or warranty made herein, or in any report, certificate,
financial statement or other instrument furnished in connection with this
Agreement, or the borrowing hereunder, shall prove to be false or misleading in
any material respect; or

 

Page 6 of 12



--------------------------------------------------------------------------------

  (b)

default in the payment, whether at the due date thereof or at a date fixed for
prepayment or by acceleration or otherwise, of any installment of the principal
of, or interest on, the Note or any other indebtedness of the Borrower to the
Lender beyond any applicable grace period or deferment granted; or

 

  (c)

default in the due observance or performance of any covenant, condition or
agreement contained in Articles IV or V hereof, in the Note and such default
shall continue unremedied for the specified period (after giving effect to any
applicable cure period, if any), and ifno time period is specified, for twenty
(20) days after written notice thereof by the Lender to the Borrower; or

 

  (d)

default in the due observance or performance of any other covenant, condition or
agreement, on the part of the Borrower to be observed or performed pursuant to
the terms hereof, or in any other loan executed by the Borrower in favor of the
Lender, and such default shall continue unremedied for twenty (20) days after
written notice thereof by the Lender to the Borrower; or

 

  (e)

default in any other loan facilities, or under any other indebtedness of
Borrower to the Lender now existing or hereafter arising after the date when the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment or by acceleration or otherwise (after giving effect to any
applicable cure period or deferment granted, if any); or

 

  (f)

a default with respect to any evidence of indebtedness of the Borrower (other
than to the Lender), if such indebtedness is in an amount greater than
$500,000.00, and the effect of such default is to accelerate the maturity of
such indebtedness or to permit the holder thereof to cause such indebtedness to
become due prior to the stated maturity thereof, or if any indebtedness of the
Borrower (other than to the Lender) exceeding the amount of $500,000.00 is not
paid, when due and payable, whether at the due date thereof or a date fixed for
prepayment or otherwise (after giving effect to any applicable cure period or
deferment granted, if any); or

 

  (g)

the Borrower shall (i) apply for or consent to the appointment of a receiver,
trustee, custodian or liquidator of it or any of its property, (ii) admit in
writing its inability to pay its debts as they mature, (iii) make a general
assignment for the benefit of creditors, (iv) be adjudicated a bankrupt or
insolvent or be the subject ofan order for relief under Title 11 of the United
States Code or (v) file a voluntary petition in bankruptcy, or a petition or an
answer seeking reorganization or an arrangement with creditors or to take
advantage of any bankruptcy, reorganization, insolvency, readjustment of debt,
dissolution or liquidation law or statute, or an answer admitting the material
allegations of a petition filed against it in any proceeding under any such law
or if corporate action shall be taken for the purpose of effecting any of the
foregoing; or

 

  (h)

an order, judgment or decree shall be entered, without the application, approval
or consent of the Borrower by any court of competent jurisdiction, approving a
petition seeking reorganization of the Borrower or appointing a receiver,
trustee, custodian or liquidator of the Borrower of all or a substantial part of
the assets of the Borrower, and such order, judgment or decree shall continue
unstayed and in effect for any period of thirty (30) days; or

 

  (i)

final judgment which is not fully covered by insurance for the payment of money
in excess of an aggregate of $25,000.00 shall be rendered against the Borrower,
and the same shall remain undischarged for a period of sixth (60) consecutive
days, during which execution shall not be effectively stayed; or

 

Page 7 of 12



--------------------------------------------------------------------------------

  U)

dissolution, termination of existence, business failure or cessation of business
operations of Borrower, or any material change for any reason whatsoever in the
management, majority ownership, or control of Borrower (except for any change
previously approved by Lender).

Section 6.2. In every such Event of Default and at any time thereafter during
the continuance thereof, the Note and any and all other indebtedness of the
Borrower to the Lender, shall immediately become due and payable, both as to
principal and interest, without presentment, demand, protest or notice of any
kind, all of which are hereby expressly waived, anything contained herein or in
the Note or other evidence of such indebtedness to the contrary notwithstanding.

VII. MISCELLANEOUS

Section 7.l. This Agreement and all covenru1ts, agreements, representations and
warranties made herein and in the certificates delivered pursuru1t hereto, shall
survive the making by the Lender of the Loan, the execution and delivery to the
Lender of the Note, and shall continue in full force and effect so long as the
Note and any other indebtedness of the Borrower to the Lender is outstanding and
unpaid. Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the successors and assigns of such
party; and all covenants, promises and agreements in this Agreement contained,
by or on behalf of the Borrower, shall inure to the benefit of the respective
successors and assigns of the Lender.

Section 7.2. The Borrower will reimburse the Lender upon demand for all
reasonable out-of-pocket costs, charges and expenses of the Lender allowable
under the Paycheck Protection Program Rule (including reasonable fees and
disbursements of counsel to the Lender, which may include, without limitation,
allocable cost of the Lender’s internal legal counsel) in connection with
(i) any amendments, modifications, consents or waivers in respect thereof and
(ii) any enforcement ru1d collection thereof.

Section 7.3. This Agreement and the Note shall be construed in accordru1ce with
ru1d governed by the laws of the State of Rhode Island.

Section 7.4. This Agreement is intended by the parties as the final, complete
ru1d exclusive statement of the transactions evidenced by this Agreement. All
prior or contemporaneous promises, agreements and understandings, whether oral
or written, are deemed to be superseded by this Agreement, and no party is
relying on any promise, agreement or understru1ding not set forth in this
Agreement. This Agreement may not be amended or modified except by a written
instrument describing such amendment or modification executed by Borrower and
Lender. No notice to, or demand, on the Borrower, in any case, shall entitle the
Borrower to any other or future notice or demand in the same, similar or other
circumstances.

Section 7.5. Neither any failure nor any delay on the part of the Lender in
exercising any right, power or privilege hereunder or under the Note shall
operate as a waiver thereof, nor shall a single or partial exercise thereof
preclude ru1y other or future exercise, or the exercise of any other right,
power or privilege.

Section 7.6. Except as otherwise specified in this Agreement, all notices,
demands, elections or requests provided for or permitted to be given pursuant to
this Agreement (hereinafter “Notice”) shall be in writing and shall be deemed to
have been properly given or served by personal delivery or by sending srune by
overnight courier or by depositing same in the United States Mail, postage
prepaid and registered or certified, return receipt requested, and addressed to
the party to be notified, as appropriate, as set forth in

 

Page 8 of 12



--------------------------------------------------------------------------------

first paragraph of this Agreement. Each Notice as given above shall be effective
upon being personally delivered or upon being sent to overnight courier or upon
being deposited in the United State Mail, as aforesaid. However, the time in
which response to such Notice must be given or a11y action taken with respect
thereto, if any, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or, if so deposited in the United States
Mail, the earlier of (i) three (3) business days following such deposit or
(ii) the date of receipt as disclosed on the return receipt. Rejection or
refusal to accept or the inability to deliver because of changed address for
which no Notice was given shall be deemed to be receipt of the Notice sent. By
giving at least thirty (30) days prior Notice thereof, Borrower or Lender shall
have the right from time to time and at any time during the term of this
Agreement to change their respective addresses and each shall have the right to
specify as its address any other address within the United States.

Section 7.7. This Agreement shall be binding upon and inure to the benefit of
the Borrower and the Lender and their respective successors and assigns, except
that the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lender.

Section 7.8. THE BORROWER, TO THE EXTENT THAT IT MAY LAWFULLY DO SO, HEREBY
CONSENTS TO THE JURISDICTION OF THE COURTS OF THE STATE OF RHODE ISLAND AND THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF RHODE ISLAND, AS WELL AS TO THE
JURISDICTION OF ALL COURTS FROM WHICH AN APPEAL MAY BE TAKEN FROM SUCH COURTS,
FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF ANY OF
ITS OBLIGATIONS ARISING HEREUNDER OR WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY, AND EXPRESSLY WAIVES ANY AND ALL OBJECTIONS IT MAY HAVE AS
TO VENUE IN ANY OF SUCH COURTS.

Section 7.9. The Lender shall not be liable for any claims, demands, losses, or
damages made, claimed, or suffered by the Borrower, excepting such as may arise
through or could be caused by the Lender’s willful misconduct or gross
negligence. As consideration for the Loan, the parties agree that the Lender
shall not be responsible for any lost profits of the Borrower arising from any
breach of contract, tort (excluding the Lender’s willful misconduct or gross
negligence), or m1y other wrong arising from the establishment, administration,
or collection of the Loan. THE LENDER AND THE BORROWER MUTUALLY HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY ACTION, PROCEEDING, CLAIM, OR COUNTERCLAIM, WHETHER IN CONTRACT
OR TORT, AT LAW OR IN EQUITY, ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT, THE NOTE, OR ANY DOCUMENTS RELATED THERETO OR CONTEMPLATED TO BE
EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR LENDER TO MAKE THE LOAN. EXCEPT AS
PROHIBITED BY LAW, BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER TN ANY LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. BORROWER
CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR ATTORNEY OF BORROWER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LENDER WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. THIS WAIVER CONSTITUTES A
MATERIAL INDUCEMENT FOR LENDER TO ENTER THIS AGREEMENT AND MAKE THE LOAN.

Section 7.10. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

Page 9 of 12



--------------------------------------------------------------------------------

Section 7.11. Any Article and Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose. As used in this Agreement, the term “person”
shall include any individual, corporation, partnership, joint venture, trust, or
unincorporated organization, or a government or any agency or political
subdivision thereof.

Section 7.12. The Lender shall have the unrestricted right at any time and from
time to time, and without the consent of or notice to Borrower, to grant to one
or more banks or other financial institutions (each, a “Participant”)
participating interests in Lender’s obligations to lend hereunder and/or any or
all of the loans held by the Lender hereunder. In the event of any such grant by
the Lender of a participating interest to a Participant, whether or not upon
notice to Borrower, the Lender shall remain responsible for the performance of
its obligations hereunder and Borrower shall continue to deal solely and
directly with the Lender in connection with the Lender’s rights and obligations
hereunder. The Lender may furnish any information concerning Borrower in its
possession-from time to time to prospective Participants, provided that the
Lender shall require any such prospective Participant to agree in writing to
maintain the confidentiality of such information.

Section 7.13. The Lender may at any time pledge all or any portion of its right
under the loan documents including any portion of the Note under Section 701.23
of the Rules and Regulations of the National Credit Union Administration. No
such pledge or enforcement thereof shall release the Lender from its Obligations
under any of the loan documents

Section 7.14. The Borrower hereby grants to the Lender, a lien, security
interest and right of setoff as security for all liabilities and obligations to
the Lender, whether now existing or hereafter rising, upon and against all
deposits, credits, collateral and property of Borrower now or hereafter in the
possession, custody, safekeeping or control of the Lender, or any related entity
of Lender, its successors or assigns, or in transit to any of them. At any time
after an Event of Default, without demand or notice, the Lender may set off the
same or any part thereof and apply the same to any liability or obligation of
Borrower even though unmatured. ANY AND ALL RIGHTS TO REQUIRE THE LENDER TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL THAT
SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED. Borrower waives, to the fullest extent that
it lawfully can, any right it may have to require the Lender to pursue any
particular remedy before proceeding against it.

Section 7.15. Upan receipt of an affidavit of an officer of Lender as to the
loss, theft, destruction or mutilation of the Note and, in the case of any such
loss, theft, destruction or mutilation, upon surrender and cancellation of such
Note, Borrower will issue, in lieu thereof, a replacement Note in the same
principal amount thereof and otherwise of like tenor.

Section 7.16. All agreements between Borrower and the Lender are hereby
expressly limited so that in no contingency or event whatsoever, whether by
reason of acceleration of maturity of the indebtedness evidenced by the Note or
otherwise, shall the amount paid or agreed to be paid to the Lender for the use
or the forbearance of the indebtedness evidenced thereby exceed the maximum
permissible under applicable law. As used herein, the term “applicable law”
shall mean the law in effect as of the date hereof; provided, however, that in
the event there is a change in the law which results in a higher permissible
rate of interest, then the Note shall be governed by such new law as of its
effective date. If under or from any circumstances whatsoever the Lender should
ever receive as interest an amount which would exceed the highest lawful rate,
such amount which would be excessive interest shall be applied to the reduction
of the principal balance evidenced hereby and not to the payment of interest.
This provision shall control every other provision of all agreements between
Borrower and the Lender.

 

Page 10 of 12



--------------------------------------------------------------------------------

Section 7.17. Lender shall have the unrestricted right at any time or from time
to time, and without Borrower’s consent, to assign all or any portion of its
rights and obligations hereunder to one or more banks or other financial
institutions (each, an “Assignee”), and Borrower agrees that it shall execute,
or cause to be executed, such documents, including without limitation,
amendments to this Agreement and to any other documents, instruments and
agreements executed in connection herewith as Lender shall deem necessary to
effect the foregoing. In addition, at the request of Lender and any such
Assignee, Borrower shall issue one or more new promissory notes, as applicable,
to any such Assignee and, if Lender has retained any of its rights and
obligations hereunder following such assignment, to Lender, which new promissory
notes shall be issued in replacement of, but not in discharge of, the liability
evidenced by the promissory note held by Lender prior to such assignment and
shall reflect the amount of the respective commitments and loans held by such
Assignee and Lender after giving effect to such assignment. Upon the execution
and delivery of-appropriate assignment documentation, amendments-and-any
other-documentation required by-Lender in connection with such assignment, and
the payment by Assignee of the purchase price agreed to by Lender, and such
Assignee, such Assignee shall be a party to this Agreement and shall have all of
the rights and obligations of Lender hereunder (and under any and all other
documents, instruments and agreements executed in connection herewith) to the
extent that such rights and obligations have been assigned by Lender pursuant to
the assignment documentation between Lender and such Assignee, and Lender shall
be released from its obligations hereunder and thereunder to a corresponding
extent. Lender may furnish any information concerning Borrower in its possession
from time to time to prospective Assignees, provided that Lender shall require
any such prospective Assignees to agree in writing to maintain the
confidentiality of such information.

Section 7.18. The Lender and the Borrower agree that certain data related to the
Loan (including confidential information, documents, applications and reports)
may be transmitted electronically, including transmission over the Internet,
This data may be transmitted to, received from or circulated among agents and
representatives of the Borrower and/or the Lender and their affiliates and other
persons involved with the subject matter of this Agreement. The Borrower
acknowledges and agrees that (a) there are risks associated with the use of
electronic transmission and that the Lender does not control the method of
transmittal or service providers, (b) the Lender has no obligation or
responsibility whatsoever and assumes no duty or obligation for the security,
receipt or third party interception of any such transmission, and (c) the
Borrower will release, hold harmless and indemnify the Lender from any claim,
damage or loss, including that arising in whole or part from the Lender’s strict
liability or sole, comparative or contributory negligence, which is related to
the electronic transmission of data.

Section 7.19. The Lender hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), the Lender is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow the Lender to identify the Borrower in accordance with the Patriot Act.

Section 7.20. This Agreement may be executed in counterparts and may be signed
electronically, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[SIGNATURE PAGE IMMEDIATELY FOLLOWING]

 

Page 11 of 12



--------------------------------------------------------------------------------

[SIGNATUREPAGETOLOANAGREEMEN

The terms set forth in this Agreeme nt are hereby agreed to by due execution as
follows.

BORROWER:

The undersigned herebyce1tifies that he/she is the Authorized Representative of
the Bon-ower duly authorized, empowered and directed, acting independently, to
execute and deliver this Agreement, and no further authorization, consent or
direction is required from the Borrower or any other paity for the execution
and/or delivery of the foregoing Agreement and the performance by Borrower of
its obiigations thereunder.

 

ASTRONOVA, INC.     By:   /s/ David S. Smith       May 6, 2020   David S. Smith,
Authorized Representative       Date

LENDER:

 

Greenwood Credit Union     By:   /s/ Holly E. Ferrara       May 6, 2020   Holly
E. Ferrara, Vice President       Date

 

Page 12 of 12